— In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Westchester County (Campbell, J.H.O.), entered November 5, 1987, which, after a nonjury trial on the issue of custody, denied his *355counterclaim for sole custody of the children, and awarded joint custody of the children to the parties with primary physical custody to the plaintiff wife.
Ordered that the order is affirmed, with costs.
The plaintiff and the defendant were married in 1980. The parties have two children: a seven-year-old son and a four-year-old daughter. Following their daughter’s birth, the parties’ relationship deteriorated, and the wife commenced the instant action on or about September 29, 1986, seeking, inter alia, custody of the children. The defendant husband also sought custody of the children, and, on consent of the parties, a trial on the custody issue was conducted in September 1987. The Supreme Court thereafter awarded the parties joint custody, but directed that the children reside primarily with their mother. We affirm.
The primary concern in a determination of custody is, of course, the best interests of the child (see, Domestic Relations Law § 70; Eschbach v Eschbach, 56 NY2d 167). Evaluation of the factors which enter into a custody determination is best made by the trial court, whose findings are to be accorded great weight on appeal (see, Matter of Ebert v Ebert, 38 NY2d 700; Vogel v Vogel, 149 AD2d 501). Contrary to the defendant’s contentions, the hearing court’s determination awarding primary physical custody to the plaintiff is supported by evidence in the record which indicates that although the defendant is a loving father, he has an alcohol dependency problem. The record further indicates that the plaintiff has a flexible work schedule and more realistic child care plans than the defendant. We therefore conclude that the Supreme Court’s determination is consistent with the children’s best interests. Mollen, P. J., Thompson, Kunzeman and Rubin, JJ., concur.